1 July 2008, 40 years of Customs Union
The next item is a statement from the Commission on celebrations to mark 40 years of Customs Union on 1 July 2008.
Member of the Commission. - Mr President, whenever we speak about international trade or European integration, we have to think of customs, which is responsible, at the EU external borders, for the correct administration of all the measures designed to tackle the dual challenge which customs is facing today: to facilitate trade while also protecting European citizens and the environment.
During the last 40 years, European customs has done its best to work efficiently together like one single administration. It has often been the avant-garde in European integration. It is truly remarkable that a policy which does not very often hit the front pages has nevertheless managed to play a pioneering role in opening new paths both for the economic development and the integration of the Community.
Today the role of customs remains important, difficult and, regrettably, not as highly valued by the public as it should be. However, the correct work of customs forms the basis for the success of our single market and the free movement of goods, persons, capital and services. Customs action touches the very core of Community work and impacts on the daily life of our citizens, often without people realising it.
In order to raise our citizens' awareness about the crucial role of customs, I have launched an EU-wide communication campaign on the occasion of the 40th anniversary of the Customs Union. Member States' customs authorities have backed this idea.
Last week I visited three main points of entry for goods at the EU's external borders - the Port of Rotterdam, Frankfurt Airport and the Röszke crossing point at the Hungarian-Serbian border - with a view to highlighting the everyday work and the high motivation of our customs officials. This is the subject of a news package now available to the media in order to inform the public in the coming months.
Coming back to the core issues, customs today have to meet five strategic objectives:
The first is to protect the financial interests of the Community and its members. In 2007 the total amount of custom duties transferred to the EU budget amounted to EUR 16.6 billion, which represents 16% of the Community budget.
The second is to facilitate legitimate trade and to support the competitiveness of European companies: the modernisation of the Community Customs Code and the introduction of eCustoms are two instruments to this end. The most recent concrete achievement was the introduction of the Authorised Economic Operator concept as of 1 January 2008.
The third is to protect the safety of our citizens against terrorists, drugs and counterfeited and pirated goods that can even endanger their health and life, by controlling the supply chains used for the international movement of goods.
The fourth is to maintain, develop and enhance cooperation between the customs authorities of the Member States, between customs and other government law enforcement agencies and, furthermore, between customs and the business community.
The fifth is the cooperation between the European Union and third countries - cooperation with other target countries for fake goods and terrorist devices, like the US.
Our approach is based on exchange of information, cooperation on risk analysis and risk management, the mutual recognition of security standards, findings of security controls and the Customs-Trade Partnership; but also on cooperation with countries of origin of counterfeited and pirated goods, like China, where 60% of the fake goods come from. In 2005, we signed a customs cooperation agreement and established a Joint Customs Cooperation Committee which meets annually. Last year we launched a pilot project on Smart and Secure Tradelanes between European and Chinese ports and recently we have started to develop a programme of action to be signed at the December EU-China Summit. We need to establish similar cooperation with other countries like India, Turkey, the United Arab Emirates and others.
Since 1993, once a consignment is cleared by a national customs authority, it is free to circulate amongst all the other Member States. This means that customs have one single opportunity to control goods and seize any illegal traffic. The result is that the Customs Union is as strong as its weakest link. By this I mean that it would be very easy for traders to spot the point where controls are less accurate or less strong and divert the illegal consignments to these points. It underlines the responsibility of the customs authorities of Member States with external borders.
In view of the ever-increasing international trade and this responsibility to combat counterfeiting, customs activity remains high. I will give you some figures to illustrate the workload in 2007: 183 million customs declarations were processed, which means around 5.5 customs declarations every second; 1 545 million tonnes of seaborne cargo and 3 million tonnes of airborne cargo were handled; 43 cases of fake goods were found and seized, which amounted to 79 million counterfeited and pirated articles, and the trend is upwards.
We will only be able to meet the dual challenge that customs are facing if we rethink our working methods. This means, for example, moving from the current transaction-based approach of customs formalities and controls to a system-based approach focusing on the internal control systems and supply chain of the economic operators.
Of course this does not mean abandoning the control of individual shipments but basing these controls on risk analysis. Such a new approach implies new working and control methods and a common risk management strategy for all EU customs services. It will also offer a platform for working with the Member States on the most appropriate operational structure to be put in place in future for an efficient functioning of the Customs Union.
New working methods also imply that all national customs authorities are well equipped with skills, competences and resources that can maintain and increase their efficiency and effectiveness.
To reach these objectives, the Commission proposed, in its communication on a strategy for the evolution of the Customs Union, the development of a strategic plan. This long-term planning should allow national authorities to forecast their needs for resources, training and equipment so as to permit the developments to be made in a synchronised and harmonised way throughout the 27 Member States. This permanent channel of communication will also help us to ensure a simultaneous implementation of the new measures.
On the eve of the 40th anniversary of the Customs Union, I am asking for your political support for the Commission's initiative for a strategy on the evolution of the Customs Union. I am glad that the text of the resolution to be voted on Thursday takes into account most of the Commission's ideas about the major axes of evolution of the Customs Union on closer cooperation, addressing security and enhancing the efficiency, effectiveness and delivery of customs for the benefit of the internal market.
I would not like to conclude this statement without thanking the European Parliament for all the support it has given to customs throughout the years.
on behalf of the PPE-DE Group. - Mr President, on behalf of my group I would like first of all to congratulate the Commissioner on his leadership of the customs function within the Commission. I should also like to say that we have a very important opportunity this evening not only to recognise, as he says, the considerable achievements of the Commission and indeed all the customs authorities across the Member States on this 40th anniversary, but also to look forward. I just want to reassure him that from our side of the House we will certainly give full support to the strategy that he is talking about. You will see from the resolution that we have also called upon Member States in particular to declare their support for it and to put the necessary resources behind that very important project.
As he said in his speech, the customs forces are the authorities whose services are very much the unsung heroes of the internal market, but they are certainly not forgotten in the Committee on the Internal Market and Consumer Protection. As he will know, we have taken particular interest in the dossiers, but not only that: just as he has done over the last week, on our missions around the European Union and now further afield, particularly in China recently, we have also regularly been to visit customs authorities to get a sense of their priorities and the problems they are facing on the ground; so we are much engaged with that.
I just want to make a couple of points today about the things that we need to do. It seems to me that one of the tasks we need to engage in together is to get businesses to cooperate much more with customs in dealing with counterfeit and illegal products. Customs need information to be able to stop shipments. They need intelligence. I think businesses are not sufficiently aware of the importance of that, of giving that information.
Secondly, given the increasing scale of trade, particularly from countries like China, we really have to ask Member States to look seriously at whether they have the resources to deal with very large inflows of goods that are coming in and to inspect and deal with counterfeits and products that are trying to evade the customs system. But thank you very much indeed, Commissioner, for all that you are doing in this field.
on behalf of the PSE Group. - (DE) Mr President, since we are aware that the general public are increasingly sceptical of the European Union, it is particularly important that we celebrate such symbolic days, and this 40th anniversary of the Customs Union is, of course, a red-letter day. As you indicated yourself, Commissioner, it is noteworthy because major steps towards integration were taken forty years ago, when the foundations were laid for the single market and for the free movement of persons, goods and services. I believe it is important that we keep telling people, showing them clearly, how they benefit from the European Union and what we achieved back then to make it possible.
For this reason I will continue to speak in glowing terms about that event, because it was truly a good thing. The work you mentioned that you do with China and other countries outside the European Union is also important to our economy as well as to consumers in the European Union, for we naturally want safe products and secure services that we can develop. That is very important. In the most recent directives we formulated for the Customs Union, we also legislated for modern technology, introducing the electronic customs system. I believe this points the way forward. If we manage to highlight such positive aspects of the policies of the European Union and make people clearly aware of the benefits they derive from the European Union, we shall begin to restore public confidence in the Union. That is what we should be doing together. May I express my sincere thanks to you, Commissioner, for the work you are doing in this context in the European Commission.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, at a time when Europe is facing difficulties, with rising doubts and declining enthusiasm, we are about to celebrate an undeniable success, the 40th anniversary of the Customs Union.
Between 1968 and 2008, customs have served as an example of resourcefulness and adaptability. You may remember the closing of border controls between Member States in 1993. Customs authorities managed to redeploy their forces and to do so in a modern way. They have a complex role to play because they have to respond to global challenges. While ensuring that the European Union and its citizens are secure, while ensuring that the logistical chain is secure, they must also maintain the right balance between controls and facilitating legitimate trade with a view to improving Europe's competitiveness.
In order to succeed in their task, customs managed to readjust radically thanks to a new customs code that is both simpler and more far-reaching as a result of the new technologies that will provide them with a paperless administrative environment, and also as a result of cooperation. That cooperation, which underpins the customs union, must apply as much to international bodies such as the WTO and the WCO as to the new administrations and industries.
The results of that cooperation are particularly evident in seizures of counterfeits. Unfortunately, there are limits to international cooperation and at present we can only deplore the US Congress's unilateral decision on 100% scanning of container cargo in EU ports.
Customs need our support in order to engage in realistic discussions. We must listen carefully to the initiatives that have been announced in the strategy for the future of customs union and be prepared to support any measure that will make them even more efficient, especially in combating counterfeiting and organised crime.
(The President cut off the speaker.)
(DE) Mr President, Commissioner, ladies and gentlemen, as Mrs Gebhardt mentioned, celebrating forty years of the Customs Union makes people aware that the European Union has honoured part of the pledge it made forty years ago. In the intervening years - and my political group, Commissioner, has supported all the legislative proposals you have presented to the European Parliament in recent months - the Customs Union has protected the financial interests of the European Community and its Member States far more effectively than the Member States alone could have done. It has facilitated cross-border investments within the Union in a way that the Member States could not have managed to do if left to their own devices. By modernising the Customs Code and introducing the electronic customs system, to which you referred, we have done a great deal to ensure that such investment activity will be further simplified in future. I must add, however, that businesses have been left to bear the cost of conversion, and that is an unsatisfactory state of affairs. I believe the customs system faces formidable challenges in the coming years. That is why I believe it is important, Commissioner, that your strategy addresses these challenges efficiently and effectively and provides responses.
In my constituency, as you know, there is a problem with customs clearance at the Swiss border. I hope we can continue in future to resolve the many little questions of detail that confront our businesses from day to day as constructively as we have managed to do in the past.
Over the next few years - and this is the challenge to which your strategy must respond - the customs system will have to focus far more sharply on the security interests of the European Union than it has had to do in the past. This, of course, includes protection against counterfeit products and piracy, but there is an increasing need to create even closer links between the tasks of the customs service and aspects of the fight against global terrorism. In the realm of global trade, as Mrs Fortou pointed out, there will be an increasing need to deliberate, within the WTO and at other levels, on ways in which customs administrations can play an effective role in the protection of external borders.
My last point is that blanket scanning does not seem practical from our perspective in the light of the concept of a single transatlantic market. I wish you continuing success.
Mr President, as chair of the Committee on the Internal Market and Consumer Protection with responsibility for customs policy, I certainly welcome the opportunity to speak in this debate to mark 40 years of the Customs Union. The IMCO Committee, as has already been said, attaches great importance to our customs work, because it is the pragmatic and practical face of the European Union's work. Without doubt the Customs Union has helped increase the competitiveness of EU business by simplifying and getting rid of unnecessary rules for business and legitimate traders. 175 million customs declarations are handled annually, with an average customs clearance taking only two minutes.
But there is still more to do. SMEs need more help to minimise the difficulties they face when trading in Europe. Paperless customs, centralised clearance and a single window will facilitate and support our SMEs, but it must of course be rigorously pursued by Member States if we are to reap the benefits.
This is also an opportunity to step up and reinforce our commitment to fighting the influx and flood of pirated and counterfeit goods. Fake goods and fake medicines not only undermine EU business, they are a grave and ever-present threat to our consumers' health and safety, an issue which the Consumer Protection Committee is deeply concerned about.
So, working with third countries and in particular China, we want to improve the interception of dangerous and illegal goods; but ultimately we need to make our Customs Union work better. Member States are called upon this evening to take their responsibilities more seriously for implementation and enforcement and to back this up with serious resources.
Commissioner, you can continue to rely on us in the IMCO Committee to work with you to improve the Customs Union as a cornerstone of the internal market and of course as a central element for the functioning and success of the EU economy. We must ensure that our 27 Member States work together more closely: that they liaise, share information and make Europe work better and more smoothly for legitimate business; and that we do crack down on the serious and growing problem of counterfeit and pirated goods entering our market.
(PL) Mr President, the Customs Union is a vital part of the internal market of the European Union, which cannot function properly unless common principles are applied to its external boundaries. Apart for the obvious function of collection of duties, the Customs Union plays an enormous role in protecting the health and safety of our citizens.
Over the last months we have devoted a considerable amount of time within Parliament to debating issues such as product safety, especially with regard to the safety of toys, and to issues of counterfeiting. It is important for all of us to obtain goods that fulfil set criteria, especially as regards not being dangerous to our health or life. I would like to remind you that, despite generally accepted opinions, counterfeit goods do not affect just exclusive and expensive products, but also car parts and everyday products such as foodstuffs and medicines.
Many such products are imported into the European internal market from third countries. Statistics give an idea of the scale of this issue. In 2007 customs authorities seized about 128 million counterfeit goods. This was an increase of 70% as compared to 2005. For medicines, it was an increase of 380%. Of course there may be various causes for this increase. It could be caused by an increase in the quantity of counterfeit goods coming into the EU, but it could also be a result of improved detection by the customs authorities.
We should remember, however, that standards by themselves are not enough if there is no effective monitoring at our borders, and, particularly, if monitoring is not carried out in the same manner at every point in our external boundary. For the fight against the flow of counterfeit goods into the EU to be effective there has to be improved cooperation between customs authorities and the supervisory authorities in the EU Member States, as well as cooperation with customs authorities in third countries. This improved cooperation has to keep up with technological change. For this reason it is very important that the customs authorities throughout the European Union have proper equipment that will enable them to carry out their duties effectively.
(CS) Forty years ago, the Customs Union was the key to European prosperity because it offered the opportunity to establish the single market. Today we are facing new problems as a result of the globalisation of trade. We know that no more than 0.5% of the huge volume of foreign imports can be checked in European ports, and that there are counterfeit goods in one in every three containers. Goods that do not meet our technical and safety standards represent a further threat.
I want to stress that we have to provide European consumers with better protection against such goods. More effective coordination depends on rigorous implementation of new modern legislation that is (or was) our great present for the anniversary of the Customs Union. We have also enshrined in our legislation the right to dispose of dangerous goods as well as counterfeit goods. This will mean a great deal of work for customs officials and it is a perfect present for them. However, there are many other avenues to explore: closer cooperation with companies, more effective coordination between Member States through e-customs and the recent option of cooperation with third countries. We have also hopefully managed to improve slightly the conditions for small and medium-sized enterprises.
(PL) Mr President, the Customs Union created on 1 July 1968 was the first step towards strengthening economic integration in the then six Member States. We can acknowledge this to be a success in the history of European integration. In celebrating the fortieth anniversary of the existence of the Customs Union it is worth noting that this is an excellent example, that it is possible to work effectively within a community of 27 Member States since, after all, there is not just one customs authority for the European Union, but there are 20 national customs authorities with differing areas of responsibility and various types of organisation that work together on the basis of a joint European policy and within the legal framework that sets out the relevant regulations and procedures. The customs administrations in 27 Member States have to work as a single administration.
Forty years ago the objective of the Customs Union was to abolish duties at internal borders between Member States and to make the idea of a common market a reality. Today the customs authorities work together to protect the external borders of the European Union and take steps to combat smuggling, to seize dangerous counterfeit goods as well as carrying out other responsibilities, which also, and here I would like to congratulate the Commissioner, were taken into consideration in the European Commission strategy for the evolution of the Customs Union presented in April 2008.
Mr President, the Customs Union is a wonderful thing but it would be even more wonderful if it was adhered to by all countries concerned. I am of course referring to Turkey, which, despite much pressure put upon it by the EU, continues not to implement or ratify the Ankara Protocol with respect to Cyprus, thus effectively imposing an embargo on all shipping and air transport with Cyprus.
I ask you, why is the EU letting Turkey make a mockery of our rules and regulations? Why is Turkey allowed to get away with such unacceptable behaviour? Why does the Commission not force Turkey either to implement the Customs Union fully or be excluded from it altogether? How long must we put up with such disrespect and ridicule from a candidate Member State that wants to think that it is European?
(FR) Mr President, Commissioner, ladies and gentlemen, first I want to pay tribute to your work and that of your administration on this dossier, which is a credit to the European Union. I also thank my colleagues and my political group for supporting an amendment I tabled concerning the need to pay attention to SMEs, which regard the difficulties in applying import and export procedures as one of the main non-tariff barriers to trade.
I do think, however, that we need to go further than the cooperation proposed in the resolution. At a time when the Lisbon Treaty is proposing protection of the citizens as one of the Union's objectives and the WTO is in big trouble, we need to go further because, as the Commissioner said, the customs statistics are alarming and counterfeiting continues to put our health and safety and our economy at risk. The time has come to go further and to consider unifying customs administrations to a degree that goes far beyond the current cooperation, whose limits are clear today.
Member of the Commission. - Mr President, first of all allow me to express my thanks for the very interesting debate that has just taken place. I have carefully noted the comments made, since they are extremely useful for me and the Commission - and the customs services - in taking into account the political priorities expressed by the European Parliament.
I was very much impressed by the explicit expression of appreciation and support for the work of the Customs Union; I can assure you that it will continue. What are the guarantees? The guarantees are that we have the instruments, we have the strategy, and we have the legal basis, the modernised Community Customs Code with rules and procedures that guarantee the facilitation of legitimate trade and also the protection of the internal market, the safety, the health and the life of our citizens.
We have the ID technology in the framework of eCustoms, and we have a very wide cooperation network: cooperation among the customs authorities of the Member States, cooperation with other law enforcement agencies, cooperation with business - and referring to the contribution of Mr Harbour, I should like to say that in Frankfurt last week I had the chance to get information on the MediFake project, which is about counterfeit medicines, and if any distinction may be drawn between the different kinds of fake products, certainly pharmaceuticals are the most dangerous.
I am happy to tell you that just a couple of days ago in the country I know best, in Hungary, there was an agreement between the customs authorities and the Association of Pharmaceutical Factories in Hungary on how to prevent fake pharmaceuticals from getting onto the market.
We also have cooperation with international organisations, with third countries like China, and I must say that, in what are now more than three years of dealing with this portfolio and holding regular meetings with the Chinese authorities, I have certainly witnessed some improvement in the Chinese attitude. They are more concrete; they are speaking more to the point; they are more cooperative, more constructive.
Probably the reason is that for them it is more and more a question of political prestige. China, which is playing a more and more important role, not only in world trade but also in world politics, cannot afford to be labelled as the main source, as the main country of origin of those fake products that endanger the safety, the health and even the life of the citizens of other countries.
Another reason is that, as much evidence has proved, China is becoming more and more a target country and not merely a country of origin.
At least two speakers mentioned the 100% scanning initiative of the US Congress: I want to tell you that we are really trying to exert pressure on the US Administration, and indirectly even on US legislation, because we are absolutely certain - and we keep saying it - that this initiative would result in the disruption of international trade in maritime shipping, it would create a false sense of security and it would just divert attention and resources from the real issues. We hope that finally we will be successful.
So with your support, with the support of Parliament, with the support of committees like the IMCO and INTA Committees which have been very actively supporting the Customs Union, I am sure that the successful activities of the Customs Union in the next, fourth year will be guaranteed.
Thank you very much for your contributions and support.
I have received one draft resolution submitted under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 19 June 2008.
Written statements (Rule 142)
, in writing. - There are many reasons to mark the 40th anniversary of the Customs Union. The far-reaching abolishment of customs among the Member States of the European Union is without a doubt one of the most important achievements of the Union. It has been of great benefit to both businesses and European consumers.
A lot of responsibility is placed in the hands of the customs control officials on the external borders of the Union. Counterfeit products, illegal trade in drugs and other harmful substances and smuggling of endangered species or products are challenges met by the single market with ever fewer internal border controls. Europe has one of the world's largest markets of counterfeit products. The existence and the trade volume of these products seriously violate intellectual property rights. More decisive measures to correct the situation should be identified and put into action.
Answering these challenges is above all a question of more harmonised and determined cooperation among the customs authorities of different Member States. However, all in all, the development of the European single market has been an undeniable success and deserves to be celebrated as one of the key factors contributing to the wealth of the whole of the EU.